DETAILED ACTION
Disposition of Claims
Claims 41-45, 47-53, and 55-60 were pending.  Claims 1-40, 46, and 54 remain cancelled.  Amendments to claims 41 and 50 are acknowledged and entered.  Claims 41-45, 47-53, and 55-60 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0237913 A1, Published 07/30/2020.  Amendments to the specification, presented on 04/15/2021, are acknowledged and entered.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 10/24/2022 regarding the previous Office action dated 04/25/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 41 and 50 and dependent claims 42-45, 47-49, 51-53, and 55-60  thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims. 



Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained.)  Claims 41-45, 47-53, and 55-60 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,212,217 in view of Esue (supra).  The rationale behind this rejection was set forth in a previous Office action.  

(Rejection maintained.)  Claims 41-45, 47-53, and 55-60 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,365,639 in view of Esue (supra).  The rationale behind this rejection was set forth in a previous Office action.  

(Rejection maintained.)  Claims 41-45, 47-53, and 55-60 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,155,806 in view of Esue (supra).  The rationale behind this rejection was set forth in a previous Office action.  

(Rejection maintained.)  Claims 41-45, 47-53, and 55-60 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/173,678 (now matured into US Pat. No. 11,059,883) in view of Esue (supra).  The rationale behind this rejection was set forth in a previous Office action.  

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
	The applicant has requested that these rejections be held in abeyance until allowable subject matter is indicated.  For reasons of record, these rejections will be maintained as no terminal disclaimers have been filed and no persuasive arguments regarding these rejections have been presented.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648